698 So.2d 320 (1997)
CITY OF MIAMI, Petitioner,
v.
Frank SMITH, Respondent.
No. 97-2070.
District Court of Appeal of Florida, Third District.
August 6, 1997.
Rehearing Denied September 10, 1997.
A. Quinn Jones, III, City Attorney, and Theresa L. Girten and Warren Bittner, Assistant City Attorneys, for petitioner.
Kris E. Penzell, Miami Beach, for respondent.
Before SCHWARTZ, C.J., SORONDO, J., and BARKDULL, Senior Judge.
PER CURIAM.
Pursuant to the mandatory terms of section 83.232(5), Florida Statutes (1995), the county court judge was required to issue an immediate writ of possession for the premises involved in this case. Courthouse Tower, Ltd. v. Manzini & Assocs., 683 So.2d 215 (Fla. 3d DCA 1996), and cases cited. Since the action of the circuit court in denying the landlord's application for review of the decision to the contrary was thus itself a clear departure from the essential requirements of the law resulting in an injustice to the landlord, see Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995), we quash that decision and order the circuit court forthwith to order the county court to issue such a writ immediately.
*321 Certiorari granted.[1]
NOTES
[1]  This order shall take effect immediately and without regard to the pendency or disposition of any motion for rehearing in this court or any other proceeding in either of the lower courts.